Exhibit 10.5

 

Note: The Service Provider’s names specified in this exhibit has been excluded
from the exhibit because the identity of said provider is both not material and
would likely cause competitive harm to the registrant if publicly disclosed.

 

SCWorx Corp.

590 Madison Ave.

New York, NY

 

[redacted] April 16, 2020

 

[redacted]

 

RE: SCWorx Corp./ [redacted]. Service and Software License Agreement

 

Gentlemen:

 

Reference is made to that certain Service and Software License Agreement between
SCWorx Corp. (the “Company” or “SCWorx”) and [redacted] [redacted] dated January
2, 2019 (”Service Agreement”).

As of the date hereof, SCWorx is indebted to [redacted] in the amount of
$685,488. [redacted] desires that SCWorx issue shares of its common stock to
[redacted] in full and complete satisfaction of all amounts owing to it under
the Service Agreement and further as consideration for future services.

 

Therefore, you, [redacted] and the Company hereby agree as follows:

 

The Company shall within one business day of the date hereof issue to [redacted]
100,000 fully vested Restricted Stock Units (the “RSUs”) pursuant to its 2016
Equity Incentive Plan (represents the right to receive 100,000 shares of freely
tradable Company common stock.

 

[redacted] and [redacted] hereby acknowledges and agree that:

 

●The RSUs are issued in full and complete satisfaction of all amounts owing to
[redacted] as of the date hereof under the Service Agreement.

 

●In consideration of the issuance of the RSUs to [redacted] , [redacted] shall
provide 1,000 hours of services to the Company under the Services Agreement, at
a blended hourly rate of $100; provided however, that if the average closing
price (defined below) of the Company’s common stock after the date hereof (i) is
between $5 and $6 per share, the Company shall waive 500 hours of the 1,000
additional service hours and (ii) is below $5 per share, the Company shall waive
the full amount of the 1,000 additional service hours. For purposes hereof,
“average closing price” means the ten day trailing average closing price of the
Company’s common stock (as reported on the Nasdaq Stock Market), provided that
such trailing average shall not include any trading day prior to April 13,
2020).

 

●Each of them has had the opportunity to review the Company’s filings with the
Securities and Exchange Commission and ask questions of the Company’s officers,
which questions have been answered to their satisfaction.

 

[redacted] and [redacted] acknowledge that here is no guarantee concerning the
value of the Company common shares underlying the RSUs and that such value could
decrease significantly due to numerous factors, including but not limited to,
disruptions to the Company’s business caused by the Covid-19 pandemic, the
volatility of the stock market and the Company’s common shares, , selling
pressure on the Company’s common stock, insufficient Company funding, and the
Company’s inability to execute planned transactions, among other factors.

 



 

 

 

Note: The Service Provider’s names specified in this exhibit has been excluded
from the exhibit because the identity of said provider is both not material and
would likely cause competitive harm to the registrant if publicly disclosed.

 

Notwithstanding that the value of the Company’s common shares increase or
decrease after the date hereof, there shall be no adjustment in the number of
shares of common stock issuable to [redacted] or [redacted] hereunder.

 

If you agree with the foregoing, please countersign this letter where indicated,
whereupon we shall all be legally bound by the terms of this letter agreement.

 

SCWorx Corp.       S/ Marc S. Schessel   By: Marc S. Schessel, CEO      
Accepted and Agreed       [redacted]             By: [redacted]      Chief
Strategy Officer       [redacted]             [redacted]  , individually  

 

 

 



 

 